DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment filed 12/23/2019 has been entered.  Claims 8-14 are pending in the application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 43, 26.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  The front face 43 and roof angle 26 are not shown.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the cutting edge having a rake face and a flank face and are in contact with one another along a chisel edge of the cutting edge, does not reasonably provide enablement for the cutting edge having a rake face and a flank face which both form a part of the impact face.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The impact face (7) is described and shown as the opposite end (7) from the cutting edge (14) that attaches to the drilling machine to impacted/driven in which the impact face is not part of the rake face and flank face.  Presumably applicant intends for the cutting edge having a rake face and a flank face which both form a part of the front face (16).   Also, the front face 43 and roof angle 26 are not shown.  Moreover, both reference sign(s) 43 and 16 have been identified as the front face.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 and 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TU (US 20180001395 A1).
Regarding claim 8, TU discloses a drill bit (3) for chiseling stone, comprising: an impact face (4/44 or 311/33) at an insertion end (44 or 33/311) of the drill bit; a hollow shank (31), wherein a delivery passage (300/310) is defined within the hollow shank; and a drill head (32), wherein the drill head has, at a front end of the drill head, a cutting edge (324), an intake opening (321), and an intake passage (321/43/5) and wherein the intake passage connects the intake opening to the delivery passage (300/310); wherein a cross section of the intake passage increases from the intake opening to the delivery passage (bit tip 32 with passage 321 is integral with the shaft in which 321 increases when merged/connected with 300 as well as socket 5 [0019-0021], figs. 1-4).
Regarding claims 11-12, TU discloses the intake passage (321) is spaced apart from a lateral surface of the drill head (figs. 7-10) and wherein a first inner surface of the intake passage that is closer to the lateral surface is less inclined with respect to a drill bit axis than a second inner surface of the intake passage that is farther from the lateral surface (fig. 5-10 and 14-15).
Regarding claim 13, TU discloses the cutting edge (324) has a rake face and a flank face which both form a part of the drill head (32) and are in contact with one another along a chisel edge of the cutting edge ([0023], figs. 5-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-10 and 12, is/are rejected under 35 U.S.C. 103 as obvious over TU (US 20180001395 A1) in view of Heemann et al. (US 20070193784 A1).
Regarding claim 9-10 and 12, TU discloses the intake passage (321/43/5) connects the intake opening to the delivery passage (300/310, [0019-0021], figs. 1-4) but fails to disclose the cross section of the intake passage increases in a direction of the delivery passage within a portion of the intake passage that is disposed at a level of the cutting edge, wherein the intake opening has a smaller cross-sectional area than a cross sectional area through the intake passage, wherein a first inner surface of the intake passage that is closer to the lateral surface is less inclined with respect to a drill bit axis than a second inner surface of the intake passage that is farther from the lateral surface.
Heemann et al. teaches a drill bit (1) having an intake passage (channels 2) with a cross section of the intake passage increases in a direction of a delivery passage (fig. 1) within a portion of the intake passage that is disposed at a level of the cutting edge (“expand conically inward from the outer surface 3 in form of a nozzle with a cone” at angle of 20 degrees [0018], fig. 1), wherein the intake opening has a smaller cross-sectional area (diameter S) than a cross sectional area through the intake passage (expand conically, fig. 1), wherein a first inner surface of the intake passage that is closer to the lateral surface is less inclined with respect to a drill bit axis than a second inner surface of the intake passage that is farther from the lateral surface ([0018], figs. 1-2).
Given the teachings of TU to have an intake passage that connect the intake opening to the delivery passage, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the cross section of the intake passage increase in a direction of the delivery passage within a portion of the intake passage that is disposed at a level of the cutting edge, wherein the intake opening has a smaller cross-sectional area than a cross sectional area through the intake passage, wherein a first inner surface of the intake passage that is closer to the lateral surface is less inclined with respect to a drill bit axis than a second inner surface of the intake passage that is farther from the lateral surface to have improved cutting and form a conical shape for improved cutting purposes as taught by Heemann et al.

Claim(s) 14, is/are rejected under 35 U.S.C. 103 as obvious over TU (US 20180001395 A1) in view of Kleine et al. (US 6189633 B1) in view of Sollami et al. (US 20040112648 A1).
Regarding claim 14, TU fails to disclose having the cutting edge is sintered tungsten carbide. 
Kleine et al. teaches a similar drill bit head (8/15) having a sintered hard metal (col. 2, lines 4-55, figs. 2-7).  
Sollami et al. teaches a drill bit (10) having a cutting edge (20) that is tungsten carbide [0034-0038]. 
Given the teachings of TU to have cutting edges, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the drill bit with having the cutting edge is sintered tungsten carbide cross section to have a stronger drill bit, improved cutting and for improved impacting as taught by Kleine et al. and Sollami et al.

Claim(s) 13-14, is/are rejected under 35 U.S.C. 103 as obvious over TU (US 20180001395 A1) in view of Daly et al. (US 4830123 A) in view of Huber (US 20030000745 A1) and further Britzke et al. (US 5609447).
Regarding claim 13-14, TU discloses the cutting edge (324) has a rake face and a flank face which both form a part of the drill head (32) and are in contact with one another along a chisel edge of the cutting edge ([0023], figs. 5-10). TU fails to disclose having the cutting edge is sintered tungsten carbide. 
TU fails to disclose having the cutting edge is sintered tungsten carbide and in the alternative if it can be argued that TU cutting edge (324) does not have a rake face and a flank face which both form a part of the drill head and are in contact with one another along a chisel edge of the cutting edge-
Daly et al. teaches having a drag type drill bit (10) with a cutting edge that is sintered tungsten carbide (col. 4, lines 1-8) and has a rake face and a flank face (30, 30A, 30B, 30C, 30D, and 30E) which both form a part of the drill head and are in contact with one another along a chisel edge of the cutting edge-
Huber teaches having a drill bit (1) having a hard metal drill head/cutting tip (3) with a cutting edge (3/4) that has a rake face (6,6’) and a flank face (5,5') which both form a part of the drill head and are in contact with one another along a chisel edge of the cutting edge ([0039-0041], figs. 1-7).
Britzke et al. teaches having a drag type drill bit (10) with a cutting edge (14) that is sintered tungsten carbide (col. 1, lines 44-50, col. 2, lines 1-10, col. 2, lines 61-67, col. 5, lines 31-45) and has a rake face (17) and a flank faces (27/47/67) which both form a part of the drill head and are in contact with one another along a chisel edge of the cutting edge (col. 3, lines 28-67, col. 4, lines, figs. 1-7).
Given the teachings of TU to have a plurality of different inclined cutting edges, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the drill bit with having a rake face and a flank face which both form a part of the drill head and are in contact with one another along a chisel edge of the cutting edge the cutting edge is sintered tungsten carbide cross section to have a stronger drill bit, improved cutting and for improved impacting as taught by Daly et al., Huber, Sollami et al. and Britzke et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731